Citation Nr: 0918734	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  96-10 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left tibia and fibula.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
sciatica, disc condition of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from November 1967 to 
June 1970 and from September 1970 to September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an initial compensable evaluation 
for residuals of a fracture of the left tibia and fibula was 
last before the Board in May 2006 when it was remanded to 
cure a procedural defect. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In May 2006, the Board remanded the issue of entitlement to 
an initial compensable evaluation for residuals of a fracture 
of the left tibia and fibula for three actions.  The first 
was to give proper notice to the Veteran concerning effective 
dates as set out by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The second issue noted by the Board was 
whether the correct effective date had been assigned by the 
RO in an October 1995 rating decision which granted service 
connection for residuals of a fracture of the left tibia and 
fibula and assigned a non-compensable evaluation effective 
from April 3, 1995.  The Board noted that it appeared that 
the leg claim had remained open since 1977.  In its May 2006 
remand, the Board directed that the AMC must readjudicate the 
assignment of an effective date for the service-connected leg 
claim and, if the AMC determines that April 3, 1995 was the 
correct effective date, the AMC should fully explain the date 
chosen.  The third question noted in the Board's May 2006 
remand was whether the evidence of the degree of disability 
had been properly developed.  The Board noted that the RO 
only requested treatment records of the Veteran from March 
1994 forward.  The Board found that, should it be determined 
that the effective date for service connection for the 
residuals of a fracture of the left tibia and fibula is 
earlier than April 3, 1995, the evidence must be developed to 
address the level of disability from the prior date.  

A review of the claims file demonstrates that the Veteran was 
provided with notice of how VA determines effective dates in 
a May 2006 letter.  However, a December 2008 supplemental 
statement of the case demonstrates that the AMC failed to 
readjudicate the effective date for the grant of a 
noncompensable evaluation for residuals of a fracture of the 
tibia and fibula.  The supplemental statement of the case 
merely recites the evidence which was received since the last 
supplemental statement of the case and then denied the claim.  
There was absolutely no discussion regarding the correctness 
of the effective date assigned nor was any explanation 
included in the supplemental statement of the case as to why 
the effective date of April 3, 1995, was assigned.  The Board 
finds that the AMC did not comply with the remand directions 
promulgated by the Board's May 2006 remand.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  

As the AMC failed to adjudicate the effective date claim, it 
also failed to determine if additional evidentiary 
development was required to support an increased rating prior 
to April 3, 1995.  

Regarding the Veterans Claims Assistance Act of 2000 (VCAA) 
notice, during the pendency of this appeal, the Court held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  Additional action in 
this regard may be warranted.

In March 2004, the RO determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for sciatica, disc 
condition of the lumbar spine.  Notification of the decision 
was mailed to the Veteran on April 27, 2004.  On April 6, 
2005, VA received the Veteran's notice of disagreement with 
the denial of service connection for his claimed back 
disability.  To date, the Veteran has not been issued a 
statement of the case regarding the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for sciatica, disc 
condition of the lumbar spine.  Accordingly, the Board is 
required to remand this issue for issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

With regard to VCAA and the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for sciatica, disc condition of the 
lumbar spine, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court clarified VA's duty to notify in the context of 
claims to reopen.  With respect to such claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  The Veteran has not been provided with notification 
which complies with the holding in Kent.  He should be issued 
correct notification.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The VCAA notice should comply 
with the requirements set out in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) 
for the increased rating claim and should 
comply with the requirements set out in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
for the new and material evidence claim.  

2.  Issue a statement of the case for the 
issue of whether new and material evidence 
has been received to reopen the claim of 
entitlement to service connection for 
sciatica, disc condition of the lumbar 
spine.  The appellant should be notified 
that if he wants to appeal, he has to 
submit a substantive appeal within 60 days 
of the statement of the case.  If, and 
only if, the appellant completes his 
appeal by filing a timely substantive 
appeal pertaining to whether new and 
material evidence has been received to 
reopen the claim of entitlement to service 
connection for sciatica, disc condition of 
the lumbar spine, should this claim be 
forwarded to the Board.  

3.  After the veteran has been afforded an 
appropriate time to respond, the AMC 
should ensure that no other notification 
or development action, in addition to that 
directed above, is required.  If further 
action is required, the AMC should 
undertake it before further adjudication 
of the claims.

4.  Thereafter, the AMC should 
readjudicate the assignment of an initial 
compensable evaluation for residuals of a 
fracture of the left tibia and fibula, and 
the assignment of an effective date for 
service connection for residuals of a 
fracture of the left tibia and fibula.  If 
the AMC determines April 3, 1995, to be 
the correct date, and not an earlier date 
based on the veteran's initial claim 
submitted in 1977, the AMC should fully 
explain the date chosen.  If the claim for 
assignment of an increased initial 
evaluation remains denied, the appellant 
and his representative should be furnished 
an appropriate supplemental statement of 
the case, and given the opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

